           Case 3:16-cv-01702-JAM Document 285 Filed 07/10/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 KIMBERLY A. NEGRON, et al.,
 Individually and on Behalf of All Others              Civil No. 16-cv-1702 (JAM)
 Similarly Situated,

                                 Plaintiffs,
    vs.

 CIGNA HEALTH AND LIFE INSURANCE                       July 10, 2020
 COMPANY, et al.

                                 Defendants.



              PLAINTIFFS’ RESPONSE TO ORDER (ECF 280) CONCERNING
                      OPTUMRX’S MOTION TO SEAL (ECF 268)

          In support of its Opposition (ECF 270) to Plaintiffs’ motion for class certification (ECF

205), Defendant OptumRx, Inc. filed the following materials under seal (ECF 268) because they

contained information from Plaintiff Daniel Perry’s April 24, 2020 deposition in this matter that

the Plaintiffs designated as “CONFIDENTIAL” under the Protective Order in place in this

litigation (see ECF 92): (1) OptumRx’s Opposition to Plaintiffs’ Motion for Class Certification;

and (2) Exhibit 7 to the Grant Declaration – Transcript of April 24, 2020 Deposition of Daniel

Perry.

          The Court’s Order (ECF 280) stated “The Court intends to deny defendant OptumRx’s

motion to seal unless plaintiffs file a memorandum by July 10, 2020 setting forth a basis for the

Court to grant the motion to seal.”

          Plaintiffs have reviewed the information that has been redacted and do not oppose the

unsealing of the two documents filed under seal by OptumRx.
       Case 3:16-cv-01702-JAM Document 285 Filed 07/10/20 Page 2 of 2



July 10, 2020

                                              s/ Christopher M. Barrett
                                 Robert A. Izard (ct01601)
                                 Craig A. Raabe (ct04116)
                                 Christopher M. Barrett (ct30151)
                                 IZARD, KINDALL & RAABE, LLP
                                 29 South Main Street, Suite 305
                                 West Hartford, CT 06107
                                 860-493-6292
                                 860-493-6290 fax
                                 rizard@ikrlaw.com
                                 craabe@ikrlaw.com
                                 cbarrett@ikrlaw.com

                                 William H. Narwold (ct00133)
                                 Mathew Jasinski (ct27520)
                                 MOTLEY RICE LLC
                                 One Corporate Center
                                 20 Church Street, 17th Floor
                                 Hartford, CT 06103
                                 860-882-1681
                                 860-882-1682 fax
                                 bnarwold@motleyrice.com
                                 mjasinski@motleyrice.com

                                 Meghan S. B. Oliver
                                 MOTLEY RICE LLC
                                 28 Bridgeside Blvd.
                                 Mount Pleasant, SC 29464
                                 843-216-9000
                                 moliver@motleyrice.com

                                 Attorneys for Plaintiffs




                                    -2-
